      Case 2:17-cv-00018 Document 243 Filed on 03/11/21 in TXSD Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                  CORPUS CHRISTI DIVISION

DAVID HAVERKAMP,                                            §
TDCJ NO. 00702013,                                          §
     Plaintiff,                                             §
                                                            §             Civil Action No. 2:17-CV-00018
v.                                                          §
                                                            §             Jury Demand
JOSEPH PENN, et al.,                                        §
     Defendants.                                            §


                                  DEFENDANTS’ ADVISORY
                             CONCERNING SUBSTITUTION BY RULE1

         Plaintiff’s lawsuit includes a claim against Dee Budgewater in her official capacity as a

member of the state’s Correctional Managed Health Care Committee (“CMHCC”). Dee

Budgewater recently resigned her position on the CMHCC. Governor Greg Abbott has appointed

Joe Perez in Dee Budgewater’s place.

         Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Joe Perez now substitutes

automatically for Dee Budgewater.

      Dated: March 11, 2021.

                                                       Respectfully Submitted.

                                                       KEN PAXTON
                                                       Attorney General of Texas

                                                       GRANT DORFMAN
                                                       First Assistant Attorney General

                                                       BRENT WEBSTER
                                                       Deputy First Assistant Attorney General

1
 The substituted defendant respectfully requests that this Court direct the district clerk to amend the docket to reflect
the proper parties.
     Case 2:17-cv-00018 Document 243 Filed on 03/11/21 in TXSD Page 2 of 3




                                            SHAWN COWLES
                                            Deputy Attorney General for Civil Litigation

                                            SHANNA E. MOLINARE
                                            Division Chief
                                            Law Enforcement Defense Division

                                            /s/ Courtney Corbello
                                            COURTNEY CORBELLO
                                            Assistant Attorney General
                                            Texas State Bar No. 24097533
                                            Southern District ID No. 3089117
                                            courtney.corbello@oag.texas.gov

                                            ATTORNEYS FOR DEFENDANTS JUMPER,
                                            HUDSON, GREENBERG, BURRUSS, JOHNSON,
                                            WYRICK, BEESON AND PEREZ

                                            OFFICE OF THE ATTORNEY GENERAL
                                            Law Enforcement Defense Division
                                            P.O. Box 12548, Capitol Station
                                            Austin, Texas 78711
                                            (512) 463-2080 / (512) 370-9410 (Fax)


                               NOTICE OF ELECTRONIC FILING

        I, COURTNEY CORBELLO, Assistant Attorney General of Texas, do hereby certify that I

have electronically submitted for filing, a true and correct copy of the above and foregoing in

accordance with the Electronic Case Files System of the Southern District of Texas, on March 11,

2021.

                                            /s/ Courtney Corbello
                                            COURTNEY CORBELLO
                                            Assistant Attorney General




                                               2
     Case 2:17-cv-00018 Document 243 Filed on 03/11/21 in TXSD Page 3 of 3




                                   CERTIFICATE OF SERVICE

       I, COURTNEY CORBELLO, Assistant Attorney General of Texas, do hereby certify that a

true and correct copy of the above and forgoing has been served via US Postal Service, postage

prepaid, certified mail, return receipt requested, on March 11, 2021, addressed to:

       David Alan Haverkamp
       a/k/a Bobbie Lee Haverkamp, #702013
       Stiles Unit
       3060 FM 3514
       Beaumont, Texas 77705

                                             /s/ Courtney Corbello
                                             COURTNEY CORBELLO
                                             Assistant Attorney General




                                                3
